Exhibit 10.3.7

FIFTEENTH MODIFICATION OF OFFICE LEASE


THIS    FIFTEENTH    MODIFICATION OF OFFICE LEASE    (this "Fifteenth
Modification") is entered into as of the 30th day of July, 2015 (the "Effective
Date"), by and between CRESCENT TC INVESTORS, a Delaware limited partnership
("Landlord'), and WESTWOOD MANAGEMENT CORP., a New York corporation ("Tenant").


RECITALS:


A. The Crescent, a Texas joint venture, predecessor-in-interest to Landlord, and
Tenant executed that certain Office Lease, dated April 9, 1990 (the "Original
Lease"), covering certain space therein designated as Suite 1110, containing
approximately 1,621 rentable square feet (the "Original Premises"), situated on
the eleventh floor of 300 Crescent Court which is part of an office building
commonly known as The Crescent®, located at 100, 200 and 300 Crescent Court,
Dallas, Texas (the "Office Building").


A.The Original Lease has been amended by (i) that certain First Modification of
Office Lease dated September 11, 1991 (the "First Modification" ), pursuant to
which the Original Premises were expanded to include an additional 1,783
rentable square feet to consist of a total of 3,404 rentable square feet; (ii)
that certain Second Modification of Office Lease dated September 27, 1991 (the
"Second Modification "), pursuant to which an error in the amount of the monthly
installments of Basic Rental was corrected; (iii) that certain Third
Modification of Office Lease dated October 5, 1994 (the "Third Modification "),
pursuant to which Tenant relocated to Suite 1320, containing approximately 5,322
rentable square feet located in 300 Crescent Court, Dallas, Texas (hereinafter
referred to as the "New Premises"); (iv) that certain Letter Agreement dated
June 15, 1995 (the "Letter Agreement "), pursuant to which the term of the
Original Lease was extended for an additional five (5) years, through and
including March 31, 2000; (v) that certain Fourth Modification of Office Lease
dated April 26, 1996 (the "Fourth Modification" ), pursuant to which the New
Premises were expanded to include an additional 2,691 rentable square feet
located at 200 Crescent Court, Dallas, Texas (the "First Expansion Space") and
an additional 1,770 rentable square feet located in 300 Crescent Court, Dallas,
Texas (the "Second Expansion Space"), and the term of the Original Lease was
extended through June 30, 2001; (vi) that certain Fifth Modification of Office
Lease dated May 30, 1996 (the "Fifth Modification "), pursuant to which the New
Premises were expanded to include an additional 167 rentable square feet located
at 200 Crescent Court, Dallas, Texas (the "Third Expansion Space"); (vii) that
certain Sixth Modification of Office Lease dated September 18, 1997 (the "Sixth
Modification "), pursuant to which the New Premises were expanded to include an
additional 1,038 rentable square feet located at 200 Crescent Court, Dallas,
Texas (the "Fourth Expansion Space"); (viii) that certain Seventh Modification
of Office Lease dated June 24, 1998 (the "Seventh Modification "), pursuant to
which the New Premises were reduced by approximately 3,896 rentable square feet
of space located at 200 Crescent Court, Dallas, Texas (the "Released Space") and
expanded to include an additional 5,818 rentable square feet located on the
thirteenth floor of 200 and 300 Crescent Court, Dallas, Texas (the "Fifth
Expansion Space"); (ix) that certain Eighth Modification of Office Lease dated
September 21, 1998 (the "Eighth Modification ") , pursuant to which the New
Premises were expanded to include an


The Crescent®/ Westwood Management Corporation






--------------------------------------------------------------------------------



additional 665 rentable square feet located on the thirteenth floor of 200
Crescent Court, Dallas, Texas (the "Six.th Expansion Space"); (x) that certain
Ninth Modification of Office Lease dated November 25, 2003 (the "Ninth
Modification "), pursuant to which the Lease Term was extended and the New
Premises, together with the First Expansion Space, the Second Expansion Space,
the Third Expansion Space, the Fourth Expansion Space, the Fifth Expansion Space
and the Sixth Expansion Space, and as reduced by the Released Space, were
substituted with approximately 22,002 rentable square feet located on the 12th
floor of 200 Crescent Court (the "Relocated Premises "); (xi) that certain Tenth
Modification of Office Lease dated February 24, 2004 (the "Tenth Modification
"), pursuant to which the Relocated Premises were redefined to contain 21,587
rentable square feet of space; (xii) that certain Eleventh Modification of
Office Lease dated December 9, 2010 (the "Eleventh Modification ") , pursuant to
which the Lease Term was extended and the Relocated Premises were expanded to
include Suite 1300, containing approximately 3,968 rentable square feet, located
on the 13th floor of 200 Crescent Court (the "Seventh Expansion Space"); (xiii)
that certain Twelfth Modification of Office Lease dated August 17, 2012 (the
"Twelfth Modification "), pursuant to which the Relocated Premises were expanded
to include additional space located on the 13th floor of 200 Crescent Court
containing approximately 2,683 rentable square feet (the "Eighth Expansion
Space"); (xiv) that certain Thirteenth Modification of Office Lease dated
October 9, 2014 (the "Thirteenth Modification "), pursuant to which the
Relocated Premises were expanded to include additional space located on the 13th
floor of 200 Crescent Court containing approximately 1,210 rentable square feet
(the "Ninth Expansion Space"); and (xv) that certain Fourteenth Modification of
Office Lease dated February 5, 2015 (the "Fourteenth Modification "), pursuant
to which the Relocated Premises were expanded to include additional space
located on the 4th floor of 200 Crescent Court containing approximately 4,747
rentable square feet (the "Tenth Expansion Space").


A.The Original Lease, as modified by the First Modification, the Second
Modification, the Third Modification, the Letter Agreement, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification, the Eighth Modification, the Ninth Modification, the Tenth
Modification, the Eleventh Modification, the Twelfth Modification, the
Thirteenth Modification and the Fourteenth Modification, is hereinafter referred
to as the "Lease". The Relocated Premises, together with the Seventh Expansion
Space, the Eighth Expansion Space, the Ninth Expansion Space and the Tenth
Expansion Space, collectively containing approximately 34, 195 rentable square
feet, are hereinafter referred to as the "Current Premises ". Unless otherwise
expressly provided herein, capitalized terms used herein shall have the same
meanings as designated in the Lease.


B.Landlord and Tenant desire to further amend and modify the Lease in certain
respects as provided herein.


AGREEMENT:


In consideration of the sum of Ten Dollars ($10.00), the mutual covenants and
agreements contained herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby further amend and modify the Lease as follows:






The Crescent®/ Westwood Management Corporation







--------------------------------------------------------------------------------





1.Lease Term. The Lease currently provides that the Lease Term expires on
November 30, 2021. Paragraphs l(e) and 3 of the Lease are hereby amended to
provide that the Lease Term is extended for an additional period of time,
commencing on December 1, 2021, and continuing through and including the last
day of the 12oth full calendar month (the "Expiration Date") after the Eleventh
Expansion Space Commencement Date, subject to earlier termination as provided in
the Lease, as modified by this Fifteenth Amendment.


2.
Premises.



(a)Expansion. Effective as of the Eleventh Expansion Space Commencement Date
(hereinafter defined), the Lease is hereby modified and amended to include
approximately 17,376 rentable square feet, located on the 12th floor of 100
Crescent Court as shown on Exhibit A attached hereto (the "Eleventh Expansion
Space"). The rentable square footage of the Eleventh Expansion Space is subject
to final measurement and adjustment based on the Construction Documents (defined
in the Work Letter attached as Exhibit B), in accordance with 1996 BOMA
measurement standards (ANSI/BOMA 265.1- 1996) for multi-tenant buildings using
the Building standard Common Area factor for multi-tenant floors in the
Building. If such measurement results in a change in the rentable square footage
of the Eleventh Expansion Space, the Basic Rental Tenant's proportionate share,
the parking permits made available to Tenant and any other concessions based on
the rentable square footage of the Eleventh Expansion Space shall be adjusted
accordingly. Tenant shall, within 15 days after Landlord's written request,
execute and return a lease amendment effective as of the Eleventh Expansion
Space Commencement Date, confirming the necessary adjustments. As used herein,
the term "Eleventh Expansion Space Commencement Date" shall be the earliest of
(1) the first business day after the date on which the Landlord Work (defined in
the Work Letter attached as Exhibit
B) with respect to the Eleventh Expansion Space is Substantially Complete, as
determined pursuant to the Work Letter, or (2) the date on which the Landlord
Work with respect to the Eleventh Expansion Space would have been Substantially
Complete but for Tenant Delay, as such term is defined in the Work Letter, or
(3) the date Tenant takes possession of any part of the Eleventh Expansion Space
for purposes of conducting business therein. Tenant hereby acknowledges and
agrees that the Eleventh Expansion Space is leased by Tenant subject to all
terms and conditions of the Lease, as modified by this Fifteenth Modification.


(b)4th Floor Reduction. Effective as of the Effective Date of this Fifteenth
Modification, the Lease is hereby modified and amended to release from the
Current Premises, the Tenth Expansion Space (the "4th Floor Released Space"),
containing 4,747 rentable square feet on the 4th floor of 200 Crescent Court.
The Lease shall terminate with respect to the 4th Floor Released Space on the
Effective Date. From and after the Effective Date, neither Tenant nor Landlord
shall have any further liabilities or obligations with respect to the 4th Floor
Released Space, except as provided herein and except those which




The Crescent®/ Westwood Management Corporation





--------------------------------------------------------------------------------





expressly survive the expiration or termination of the Lease, as modified by
this Fifteenth Amendment, with respect to the 4th Floor Released Space.


(c)13th Floor Reduction. Effective as of the Eleventh Expansion Space
Commencement Date, the Lease is hereby modified and amended to release from the
Current Premises, the Seventh Expansion Space, the Eighth Expansion Space, and
the Ninth Expansion Space (collectively, the "J3th Floor Released Space"),
leaving only the Relocated Premises containing 21,587 rentable square feet. The
Lease shall terminate with respect to the 13th Floor Released Space on the
Eleventh Expansion Space Commencement Date. From and after the Eleventh
Expansion Space Commencement Date, neither Tenant nor Landlord shall have any
further liabilities or obligations with respect to the 13th Floor Released
Space, except as provided herein and except those which expressly survive the
expiration or termination of the Lease, as modified by this Fifteenth Amendment,
with respect to the 13th Floor Released Space.


(c) Definitions. The 4th Floor Released Space and the 13th Floor Released Space,
are sometimes collectively referred to herein as the "Released Space". From and
after the Effective Date and continuing until the Eleventh Expansion Space
Commencement Date, the term "Premises" wherever used in the Lease or in this
Fifteenth Modification shall mean the Current Premises less the 4th Floor
Released Space, collectively containing 29,448 rentable square feet. From and
after the Eleventh Expansion Space Commencement Date, the term "Premises"
wherever used in the Lease or in this Fifteenth Modification shall mean the
Relocated Premises together with the Eleventh Expansion Space, collectively
containing 38,963 rentable square feet.


3. Surrender. Tenant shall surrender to Landlord the 4th Floor Released Space
within ten (10) days after the Effective Date, and the 13th Floor Released Space
within ten (10) days after the Eleventh Expansion Space Commencement Date,
broom-clean and in their existing conditions as of the Effective Date or the
Eleventh Expansion Space Commencement Date, as applicable, subject only to
damage caused by fire or other casualty not caused by the act or omission of
Tenant or Tenant's agents, contractors or employees, or ordinary use and wear.
Notwithstanding anything in the Lease to the contrary, all permanent or built-in
fixtures or improvements and all mechanical, electrical and plumbing equipment
in the Released Space shall be the property of Landlord upon Tenant's surrender
of the Released Space. All furnishings, equipment, furniture, trade fixtures and
other removable equipment installed in the Released Space and paid for by Tenant
shall remain the property of Tenant and shall be removed by Tenant within ten
(10) days after the Effective Date with respect to the 4th Floor Released Space
and within ten (10) days after the Eleventh Expansion Space Commencement Date
with respect to the 13th Floor Released Space. Tenant shall, at its expense,
repair any damage caused by such removal. Title to any furnishings, equipment,
furniture, trade fixtures or other removable equipment not removed from the
applicable Released Space within ten (10) days after the Effective Date or the
Eleventh Expansion Space Commencement Date, as applicable, shall revert
automatically to Landlord, other than title to any hazardous materials.






The Crescent®/ Westwood Management Corporation





--------------------------------------------------------------------------------





1.Basic Rental.


(a)Eleventh Expansion Space. Effective as of the Eleventh Expansion Space
Commencement Date, the Basic Rental due and payable for the Eleventh Expansion
Space shall be in the following amounts:


Lease Months
Annual Basic Rental


Monthl:y Basic Rental Installment
Rate Per Rentable Sguare Foot
 
EESCD - Month 12
$21.22*
$30,729.17**
Month 13 - Month 16
$29.50
$42,716.00
Month 17 - Month 28
$30.00
$43,440.00
Month 29 -Month 40
$30.50
$44,164.00
Month 41 - Month 52
$31.00
$44,888.00
Month 53 - Month 64
$31.50
$45,612.00
Month 65 - Month 76
$32.00
$46,336.00
Month 77 - Month 88
$32.50
$47,060.00
Month 89 - Month 100
$33.00
$47,784.00
Month 101 - Month 112
$33.50
$48,508.00
Month 113 - ED
$34.00
$49,232.00



EESCD = Eleventh Expansion Space Commencement Date Month = One full calendar
month
ED = Expiration Date
* Rate per rentable square foot is approximate
** Subject to abatement as provided below


Notwithstanding anything to the contrary contained in the foregoing, provided no
uncured event of default exists under the Lease beyond applicable notice and
cure periods, Tenant shall be entitled to an abatement of the Basic Rental (and
Actual Operating Expenses as provided in Paragraph 6(a) below) next due and
payable for the Eleventh Expansion Space for the first four (4) full months
after the Eleventh Expansion Space Commencement Date. Rent for any partial month
shall be prorated on a daily basis. Rent for the Eleventh Expansion Space shall
be paid in addition to Rent for the Relocated Premises, and all Rent shall be
payable in accordance with the terms and provisions of the Lease, as modified by
this Fifteenth Modification.


(b)Relocated Premises. Effective as of December 1, 2021, the Basic Rental due
and payable for the Relocated Premises shall be in the following amounts:












The Crescent®/ Westwood Management Corporation









--------------------------------------------------------------------------------



Lease Months
Annual Basic Rental
Rate Per Rentable
Monthly Basic
Sguare Foot
Rental Installment
12/1/21 -3/31/22
$32.00
$57,565.33
4/1/22 - 3/31/23
$32.50
$58,464.79
4/1/23 - 3/31/24
$33.00
$59,364.25
4/1/24 - 3/31/25
$33.50
$60,263.71
4/1/25 - ED
$34.00
$61,163.17



ED = Expiration Date


In the event Tenant fails to timely surrender any portion of the Released Space
to Landlord pursuant to Paragraph 3 above, Tenant shall be in holdover of the
applicable Released Space pursuant to the terms of Paragraph 15 of the Lease.
All Rent shall be payable in accordance with the terms and provisions of the
Lease, as modified by this Fifteenth Modification.


2.Tenant s Proportionate Share. Effective as of the Effective Date and
continuing until the Eleventh Expansion Space Commencement Date, Tenant's
proportionate share shall be adjusted to reflect the release of the 4th Floor
Released Space, and shall be 2.5949%, which is the 29,448 rentable square feet
contained in the Current Premises (less the 4th Floor Released Space) divided by
the 1,134,826 rentable square feet in the Building. Effective as of the Eleventh
Expansion Space Commencement Date, Tenant's proportionate share shall be
adjusted to reflect the rentable square footage of the Eleventh Expansion Space
and the Relocated Premises, and shall be 3.4334%, which is the 38,963 rentable
square feet contained in the Premises divided by the 1,134,826 rentable square
feet in the Building.


3.
Actual Operating Expenses.



(a)Net Lease Conversion. The Basic Rental rates in Paragraph 4 above have been
determined on a "net" lease basis. Accordingly, effective as of the Eleventh
Expansion Space Commencement Date, Tenant shall pay Tenant's proportionate share
of Actual Operating Expenses with respect to the Eleventh Expansion Space,
without adjustment for a base year or expense stop. Effective as of December 1,
2021, Tenant shall pay Tenant's proportionate share of Actual Operating Expenses
with respect to the Relocated Premises, without adjustment for a base year or
expense stop. Notwithstanding anything to the contrary contained in the
foregoing, provided no uncured event of default exists under the Lease beyond
applicable notice and cure periods, Landlord agrees to abate Tenant's
proportionate share of Actual Operating Expenses (but not the electrical costs
described in Paragraph 7(b) of the Lease) due with respect to the Eleventh
Expansion Space for the first four (4) full calendar months after the Eleventh
Expansion Space Commencement Date.


(b)Cap on Controllable Expenses. Commencing on the Eleventh Expansion Space
Commencement Date, with respect to the Eleventh Expansion


The Crescent®/ Westwood Management Corporation





--------------------------------------------------------------------------------





Space, Tenant's proportionate share of Controllable Expenses (as defined in the
Eleventh Modification) shall not increase by more than 6% over Tenant's
proportionate share of Controllable Expenses in the previous calendar year, on a
non-cumulative and compounding basis. Tenant shall continue to have a cap on
Controllable Expenses with respect to the Relocated Premises as provided in the
Lease, as modified by this Fifteenth Modification.


4.Condition of Eleventh Expansion Space and Relocated Premises. TENANT ACCEPTS
THE ELEVENTH EXPANSION SPACE AND THE RELOCATED PREMISES IN THEIR CURRENT "AS IS"
CONDITION AND CONFIGURATION, AND ACKNOWLEDGES THAT LANDLORD MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT THERETO. However, Landlord agrees to
cause leasehold improvements to be constructed in the Eleventh Expansion Space
and the Relocated Premises pursuant to the Work Letter attached hereto as
Exhibit B, which shall be executed by Landlord, Tenant, and Landlord's
construction manager, Crescent Property Services, LLC.


5.Parking. Effective as of the Eleventh Expansion Space Commencement Date,
Tenant shall have the right to lease up to 51 additional unreserved parking
spaces and up to 6 additional reserved parking spaces (spaces numbered 162, 560,
496, 202, 203 and 212) in the Parking Facilities in accordance the Parking
Agreement attached to the Ninth Modification as Rider No. 3, as modified by the
Eleventh Modification, the Twelfth Modification, the Thirteenth Modification and
the Fourteenth Modification. In addition, effective as of the Effective Date,
Tenant shall surrender the right to lease 14 unreserved parking spaces in
connection with Tenant's surrender of the 4th Floor Released Space. Effective as
of the Eleventh Expansion Space Commencement Date, Tenant shall surrender the
right to lease 24 unreserved parking spaces in connection with Tenant's
surrender of the 13th Floor Released Space. The rates payable for any unreserved
and reserved parking spaces leased by Tenant shall be as set forth in Paragraph
11of the Eleventh Modification.


6.Right of First Refusal. Tenant shall have a right of first refusal in
accordance with the terms and provisions of Rider No. 1attached hereto.


7.Broker. Tenant represents and warrants that no broker or agent has represented
Tenant in connection with this Fifteenth Modification, other than Jones Lang
LaSalle Brokerage, Inc. ("Broker") whose commission shall be paid by Landlord in
accordance with a separate agreement between Landlord and Broker. Except as
provided in the immediately preceding sentence, each party shall indemnify and
defend the other party against any Claims for real estate commissions or fees in
connection with this Fifteenth Modification made by any other party claiming
through the indemnifying party. The foregoing indemnification obligation of each
indemnifying party shall include indemnification of any affiliates or
subsidiaries of the foregoing, and all of their respective officers, directors,
employees, shareholders, members, partners, agents and contractors (and, in the
case of Landlord as the indemnified party, shall include Landlord's mortgagees
and the manager of the Office Building).


8.ERISA Representation. Tenant represents that (i) neither Tenant nor any entity
controlling or controlled by Tenant owns a ten percent (10%) or more interest
(within the meaning of Prohibited Transaction Class Exemption 84-14) in JPMorgan
Chase Bank, N.A.


The Crescent®/ Westwood Management Corporation





--------------------------------------------------------------------------------





("JPMorgan ") or any of JPMorgan's affiliates, and (ii) neither JPMorgan, nor
any of its affiliates, owns a ten percent (10%) or more interest in Tenant or
any entity controlling or controlled by Tenant.


9.Time of the Essence. Time is of the essence with respect to Tenant's execution
and delivery of this Fifteenth Modification to Landlord. If Tenant fails to
execute and deliver a signed copy of this Fifteenth Modification to Landlord by
5:00 p.m. (Dallas, Texas time), on July 15, 2015, it shall be deemed null and
void and shall have no force or effect, unless otherwise agreed in writing by
Landlord. Landlord's acceptance, execution and return of this document shall
constitute Landlord's agreement to waive Tenant's failure to meet the foregoing
deadline.


10.Miscellaneous. This Fifteenth Modification shall become effective only upon
full execution and delivery of this Fifteenth Modification by Landlord and
Tenant. This Fifteenth Modification contains the parties' entire agreement
regarding the subject matter covered by this Fifteenth Modification, and
supersedes all prior correspondence, negotiations, and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in this Fifteenth Modification.
Except as modified by this Fifteenth Modification, the terms and provisions of
the Lease shall remain in full force and effect, and the Lease, as modified by
this Fifteenth Modification, shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns. In case
of a conflict between the Lease and this Fifteenth Modification, the terms of
this Fifteenth Modification shall control.


11.Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease and each party represents and warrants to the other
that to its current actual knowledge, it has no defenses thereto. Additionally,
Tenant further confirms and ratifies that, as of the date hereof, (a) the Lease
is and remains in good standing and full force and effect, and (b) to its
current actual knowledge, Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto. Landlord confirms that, to its current actual knowledge, Tenant is not
in default under the Lease.


[Remainder ofpage intentionally left blank; signatures onfollowing page ]




































The Crescent®/ Westwood Management Corporation





--------------------------------------------------------------------------------





EXECUTED as of the day and year first above written.




LANDLORD:


CRESCENT TC INVESTORS, L.P.,
a Delaware limited partnership


By:    Crescent TCI GP, LLC.,
a Delaware limited liability company,
its general partner






By: /s/ Dianna Russo        ­
Name: Dianna Russo
Title: President






TENANT:


WESTWOOD MANAGEMENT CORP.,
a New York corporation




By: /s/ Tiffany B. Kice
Name: Tiffany B. Kice
Title: Chief Financial Officer









